Case 1:18-cv-05151-ENV-RER Document 17 Filed 02/21/19 Page 1 of 21 PageID #: 92




   UNITED STATES DISTRICT COURT                       Served on February 11, 2019
   EASTERN DISTRICT OF NEW YORK

    RANDY ABBAS,
                                                       Case No. 18-cv-05151
                               Plaintiff,              (ENV)(RER)

          -against-

    HESTIA TOBACCO, LLC; and DAVID SLEY,

                               Defendants.




      PLAINTIFF'S MEMORANDUM OF LAW IN OPPOSITION TO DEFENDANTS'
        MOTION FOR PARTIAL DISMISSAL OF THE AMENDED COMPLAINT




                                FISHERBROYLES LLP

                            445 Park Avenue, Ninth Floor
                                New York, NY 10022

                                Richard B. Cohen, Esq.
                               Christina Bost Seaton, Esq.
                                     (212) 247-6122
                                      (203) 887-4665
                         Richard.Cohen@FisherBroyles.com
                       Christina.BostSeaton@FisherBroyles.com

                          Counsel for Plaintiff Randy Abbas
Case 1:18-cv-05151-ENV-RER Document 17 Filed 02/21/19 Page 2 of 21 PageID #: 93




                                                          Table of Contents

   PRELIMINARY STATEMENT .................................................................................................... 5

   STATEMENT OF FACTS ............................................................................................................. 5

   DEFENDANTS' MOTION ............................................................................................................ 8

   POINT I: CALIFORNIA LAW PERMITS THE ALTERNATIVE PLEADING OF AN

   EXPRESS CONTRACT, AS WELL AS BOTH PROMISSORY FRAUD AND QUASI-

   CONTRACTIQUANTUM MERUIT ........................................................................................... IO

      A. Promissory Fraud ............................................................................................................... I 0

      B.    Quasi-contract/quantum meruit ......................................................................................... 14

   POINT II: FRAUD IN THE INDUCEMENT HAS BEEN ADEQUATELY AND

   SUFFICIENTLY PLEADED ....................................................................................................... 18

   POINT Ill CIVIL CONSPIRACY TO COMMIT FRAUD HAS BEEN SUFFICIENTLY

   PLEADED .................................................................................................................................... 19

   POINT IV A CORPORATION'S EMPLOYEE OR AGENT CAN CONSPIRE WITH THE

   CORPORATION WHILE ACTING FOR HIS PERSONAL ADVANTAGE ............................ 20

   CONCLUSION ............................................................................................................................. 2 I




                                                                         2
Case 1:18-cv-05151-ENV-RER Document 17 Filed 02/21/19 Page 3 of 21 PageID #: 94




   Cases

   Applied Equipment Corp. v. Litton Saudi Arabia Ltd ( 1994) 7 Cal. 4th 503 ................................ 18

   Black v. Bank of Am. N. T. & S.A. ( 1994) 30 Cal. App. 4th I ........................................................ 20

   Chavers v. Gatke Corp. (2003) I 07 Cal. App.4th 606 .................................................................. 18

   County of Santa Clara v. Atlantic Richfield Co. (2006) 137 Cal. App. 4th 292 ....................... 11

   Denevi v. LGCC (2004) 121 Cal. App. 4th 1211 ........................................................................... IO

   Diamond Woodworks. Inc. v. Argonaut Ins. Co. (2003) I 09 Cal. App. 4th I 020 ......................... I 0

   Durell v. Sharp Healthcare (20 I 0), 183 Cal. App. 4th l 350 ........................................................ 16

   Fagan v. U.S. Carpet Installation, Inc., 770 F. Supp. 2d 490,496 (E.D.N.Y. 2011) ................. 15

   Geraghty v. Shalizi (2017) 8 Cal. App. 5th 593 ............................................................................. 10

   Lazar v. Superior Court, ( 1996) 12 Cal. 4th 631 ............................................................................. 9

   McBride v. Boughton (2004) 123 Cal. App. 4th 379 ......................................................... 14, 15, 16

   Mendoza v. Continental Sales Co. (2006) 140 Cal. App. 4th 1395 ............................................... 14

   Newport Harbor Ventures LLC (2016) 6 Cal. App. 5th 1207 ....................................................... 15

   Pro Value Properties, Inc. v. Quality Loan Service Corp. (2009) 170 Cal. App. 4th 579 ........... 15

   Roam v. Koop (1974) 41 Cal. App. 3d 1035 ................................................................................. IO

   Robinson Helicopter Co. v. Dana Corp. (2004) 34 Cal. 4th 979 .......................................... 11, 12

   Rosenthal v. Great Western Financial Securities Corp. (1996) 14 Cal. 4th 394 .......................... 17

   Shellv. Schmidt (1954) 126 Cal. App. 2d 279 .............................................................................. 10

   Small v. Fritz Companies, Inc. (2003) 30 Cal. 4th 167 ................................................................... 9

   Stop Loss Ins. Brokers, Inc. v. Brown & Toland Medical Group, 143 Cal. App. 4th I 036 .......... 13

   United Guar. Mortg. Indemn Co. v. Countrywide Fin. Corp., 660 F. Supp.2d 1163 (C.D. Ca.

      2009) ......................................................................................................................................... 11



                                                                             3
Case 1:18-cv-05151-ENV-RER Document 17 Filed 02/21/19 Page 4 of 21 PageID #: 95




   Waffer International Corp v. Khorsandi (1999) 69 Cal. App 4th 1261 .... :................................... JO

   Weitzenkorn v. Lesser ( 1953) 40 Cal. 2d 778 ............................................................................... 14

   Zumbrun v. Univ. of S. Cal. ( 1972) 25 Cal. App 3d I .................................................................. 19


   Statutes

   Cal Civ Code§ 1709 ..................................................................................................................... 11

   Cal Civ Code§ l 710 ................................................................................................................. 9, 11

   Cal Civ Code§ 1572 .................................................................................................................. 9, 12


   Rules

   FRCP Rule 8 ................................................................................................................................ 16

   FRCP Rule 8(d) ....................................................................................................................... 15, 16

   FRCP Rule 9 .................................................................................................................................. 8




                                                                          4
Case 1:18-cv-05151-ENV-RER Document 17 Filed 02/21/19 Page 5 of 21 PageID #: 96




                                   PRELIMINARY STATEMENT

              Plaintiff RANDY ABBAS ("Abbas" or "Plaintiff'), by his attorneys FisherBroyles, LLP,

   hereby submits this memorandum of law in opposition to the motion made by Defendants to

   dismiss Counts II, IV, V and VI of the Amended Complaint.


                                      STATEMENT OF FACTS

          The Court is respectfully referred to the attached Amended Complaint (Exhibit A) for

   a complete recitation of the facts of this case.

          In brief, this action is brought to recover on a loan made by Abbas in the principal sum

   of $1,000,000 (plus accrued interest, costs and attorneys' fees) to Defendant HESTIA

   TOBACCO, LLC ("Hestia"), and personally guaranteed by Hestia's Founder and CEO

   Defendant DAVID SLEY ("Sley"), which loan is in default.

          In or about May 8, 2018, Sley approached Abbas through an intermediary seeking a

   short-term loan/or Hestia in the principal sum of$l,000,000, ostensibly for its tobacco business

   which was between cash payments. Sley represented that Hestia would need the loan for only

   one month, at which time Hestia would make complete and full repayment with accrued interest.

   Based upon these representations, Abbas agreed to loan Hestia the principal sum of$l,OOO,OOO.

   Hestia thereupon drafted and delivered to Abbas a promissory note in the principal sum of

   $1,000,000, dated May 8, 2018, executed on behalf of and in the name of Hestia as borrower

   (and signed by Sley as CEO of Hestia), with repayment to be made in full within 30 days -a

   maturity date of on or before June 8, 2018. Abbas wired these funds to Hestia's account on May

   9, 2018.

          Notwithstanding that all of the representations made to Abbas - including, mo.st

   importantly, the name of the borrower on the promissory note itself - that the loan was to be


                                                      5
Case 1:18-cv-05151-ENV-RER Document 17 Filed 02/21/19 Page 6 of 21 PageID #: 97




   made to Hestia, for Hestia's business purposes, Abbas did not discover until after the ultimate

   default on the loan, as described in detail in the Amended Complaint, that neither Hestia (nor

   Sley) ever intended that Hestia would be the beneficiary of any of the funds represented by the

   promissory note or that the borrowed funds were for Hestia's business purposes. Indeed, upon

   information and belief, at all relevant times the intention of Hestia and Sley was that Sley would

   use these funds for his own personal benefit and the benefit of his new wife to pay for their

   wedding (which occurred three days after the loan was made) and honeymoon.

           As described with specificity and virtually in all cases verbatim in the Amended

   Complaint - demonstrated by the numerous dated and quoted emails sent by Sley to Abbas -

   Sley repeatedly and falsely told Abbas after Hestia defaulted on the loan on June 8, 2018 that

   Hestia was always on the verge of finalizing corporate transactions from which it would repay

   Abbas (for example, by email of June 15, 2018, Sley said that the broker in the underlying Hestia

   corporate transaction was "standing by with funds"). 1

           After a number of these emails, Sley turned to falsely claiming that his father would be

   the source ofrepayment of the loan, and even that his father had already wired Sley repayment

   funds. For example, on July 11, 2018, Sley emailed Abbas that he had received a wire from his

   father and was waiting for the wire transfer to clear Hestia's account at JPMorgan Chase, and

   that he would then make a wire transfer payment to Abbas. Amended Complaint at par. 21.




   1
     Sley: "Just got off the phone with the Busch fam ofc - they are standing by with the funds but
   hadn't received any acct opening info from BNP, so funds are still with them. Trying to see
   where the communication dropped, and get this wire set up for you." Amended Complaint at par.
   17.



                                                      6
Case 1:18-cv-05151-ENV-RER Document 17 Filed 02/21/19 Page 7 of 21 PageID #: 98




   Sley's lying turned to apparent outright bank and/or wire fraud, as pleaded with specificity in the

   Amended Complaint at pars. 21-23:

                  On July 11, 2018, Sley emailed Abbas again, this time claiming that
                  he had attempted to send a wire transfer to Abbas, but that because
                  he did this before his father's wire transfer had cleared Hestia's bank
                  account, JPM's fraud department therefore stopped the wire transfer
                  out of a concern for fraud. He attached what was later discovered to
                  be an altered "screenshot" of his purported bank balance of
                  $1,601,445.654 which purported to show that Sley's father had
                  wired into Hestia's bank account sufficient funds to repay Abbas.

                  On July 17, 2018, Sley sent to a colleague of Abbas an email
                  containing a false and fraudulent federal reference number within a
                  falsified confirmation email purporting to come from JPM's official
                  email address. Apparently, Sley had altered and "customized" the
                  standard Chase wire confirmation receipt to conform to Abbas'
                  information.

                 Sley sent to Abbas' colleague on July 20, 2018 what Abbas later
                 confirmed with the bank to be a new, false federal reference number.
                 That number was completely different from the July 17, 2018 federal
                 reference number.

          On July 25, 2018, Sley emailed Abbas and, after admitting to his previous lies,

   resurrected another false representation that funds to repay the loan had been received: "my

   delays for the past 2 weeks have been a rudimentary fiction to buy time. I remain ashamed and

   embarrassed of my actions. I make no excuse .... Funding from the Busch family finally arrived

   into our BVI SVP last Friday, July 20, and I immediately re-submitted our promissory note,

   along with the request to wire the funds to you, as they maintain a modicum of oversight through

   these primary stages. And they have said they would attend to the request ASAP." Id. at par. 27.

          On August 9, 2018, to extend the maturity date for the Hestia loan and obtain a personal

   guaranty from Sley, Abbas sent to Hestia an "Amended and Restated Promissory Note"

   ("Amended Note"), and to Sley a "Guaranty Agreement" in which he personally guaranteed

   payment by Hestia on the Amended Note ("Guaranty").


                                                    7
Case 1:18-cv-05151-ENV-RER Document 17 Filed 02/21/19 Page 8 of 21 PageID #: 99




            It was after the default by Hestia and Sley under the Amended Note and the Guaranty,

   respectively, that Abbas discovered that despite the original representations made by Sley (and

   Hestia, when it executed the original promissory note in its name) that Hestia would receive or

   utilize the proceeds of the $1,000,000 loan funds for corporate purposes, and despite the

   subsequent representations made by Sley (and Hestia when it executed the Amended Note in its

   name) that Hestia would receive or utilize the proceeds of the $1,000,000 loan funds for

   corporate purposes and would repay the loan from pending corporate transactions, neither Hestia

   nor Sley ever had any such intention. Instead, at all relevant times, Defendants intended that the

   proceeds of the $1,000,000 loan funds were to be diverted from Hestia's account and used

   personally by Sley to pay for the expenses incurred by him and his wife for their wedding and

   honeymoon.

            Abbas has therefore asserted claims for breach of the Amended and Restated Note

   executed by Hestia, breach of the Guaranty executed by Sley, breach of quasi-

   contract/quantum meruit, fraudulent inducement and promissory fraud (under California law

   which governs the Amended and Restated Note and Guaranty), and conspiracy to commit

   fraud.


                                     DEFENDANTS' MOTION


            Defendants begin their Preliminary Statement by contending that "[t]his is a

   straightforward breach of contract case." Defendants' Memorandum of Law at p. I ("Defs.

   Memo"). This is not so, of course, and at the very next sentence Defendants begin to fudge

   the facts; they state falsely that "Plaintiff alleges that he made a$ I million loan to Defendants

   and that Defendants did not pay it back (emphasis added)." Id. Of course, this is not true -

   the very crux of the claims that Defendants seek to dismiss are Plaintiff's allegations that

                                                   8
Case 1:18-cv-05151-ENV-RER Document 17 Filed 02/21/19 Page 9 of 21 PageID #: 100




   Defendants induced Plaintiff, by false representations, to loan money to Hestia for Hestia's

   business purposes, which funds were then wrongfully diverted to Sley for his personal

   purposes- i.e., to pay off his wedding vendors. Plaintiff never alleged that he knowingly made

   a loan to Sley individually, and indeed, he would not have done so.

          Nonetheless, Defendants have moved to dismiss the following counts of the Amended

   Complaint for the following alleged reasons:

          I. Count II: Quasi-contract/quantum meruit. Defendants contend that Plaintiff has

   alleged the existence of an enforceable agreement and therefore cannot be heard to plead in

   quasi-contract/quantum meruit. Defendants also Janus-like admit, however, that a plaintiff

   can indeed plead quasi-contract/quantum meruit, but that in this case, they contend, Plaintiff

   did "not plead in the alternative or otherwise disavow the express contracts for purposes of the

   claim." Defs. Memo at p. 4.

          l. Count IV: Fraud in the inducement. Defendants argue that this count does not meet

   the heighted pleading requirement under FRCP Rule 9.

          2. Count V: Promissory fraud. Defendants contend that the promissory fraud count is

   simply the breach of contract count "repurpose[d]," that California's "economic loss rule"

   precludes such a duplicative claim, and that this count does not meet the heighted pleading

   requirement under FRCP Rule 9.

          3. Count VI: Conspiracy to commit fraud. Defendants contend that conspiracy is not

   a separate cause of action (id. at p. 9), must be based upon an underlying tort, and that this

   count does not meet the heighted pleading requirement under FRCP Rule 9. They also make

   the claim that it is impossible for Sley to have conspired with Hestia because a corporate

   employee cannot conspire with his corporation because "it requires that Mr. Sley to have



                                                  9
Case 1:18-cv-05151-ENV-RER Document 17 Filed 02/21/19 Page 10 of 21 PageID #: 101




   conspired with himself, which is impossible .... " Id. at p. I 0.


                                  POINT I:
                  CALIFORNIA LAW PERMITS THE ALTERNATIVE
              PLEADING OF AN EXPRESS CONTRACT, AS WELL AS BOTH
           PROMISSORY FRAUD AND QUASI-CONTRACT/QUANTUM MERUIT


        A. Promissory Fraud

           By California statute, a promise to do something implies the intention to perform; hence,

   where a promise is made without the intention to perform there is an implied misrepresentation of

   fact. Lazar v. Superior Court, (1996) 12 Cal. 4th 631,638. See Cal Civ Code §1572(4) and Cal

   Civ Code§ 1710(4) (both statutes say a promise without the intention to perform may constitute

   deceit). California substantive law does not bar a plaintiff from pursuing both fraud and tort claims

   arising from the same or similar facts.

           In the seminal case on this point, Lazar, supra, curiously omitted from Defendants'

   Memorandum of Law, the California Supreme Court held that an action for promissory fraud may

   lie where a defendant fraudulently induces the plaintiff to enter into a contract. Id. at 638. The

   Court held:

           "In such cases, the plaintiffs claim does not depend on whether the defendant's promise
           is ultimately enforceable as a contract. !fit is enforceable, the plaintiff has a cause ofaction
           in tort as an alternative at least, and perhaps in some instances in addition to his cause of
           action on the contract." Id.


           Promissory fraud is a subspecies of an action for fraud and deceit, the elements of which

   are: (a) a misrepresentation (false representation, concealment or nondisclosure); (b) knowledge

   of the falsity (or "scienter"); (c) intent to defraud, e.g., to induce reliance; (d)justifiable reliance;

   and (e) resulting damages. Lazar, supra at 638; Small v. Fritz Companies, Inc. (2003) 30 Cal. 4th

    167, 173. The rule in California is that a party who is fraudulently induced to execute a contract


                                                      10
Case 1:18-cv-05151-ENV-RER Document 17 Filed 02/21/19 Page 11 of 21 PageID #: 102




    can either rescind the contract and restore the consideration or can affirm the contract and recover

    damages for fraud. Geraghty v. Shalizi (2017) 8 Cal. App. 5th 593, 597. Accordingly, the fact that

    a claim for breach of contract exists says nothing whatsoever about whether a valid claim for

    promissory fraud exists. California courts often affirm awards for both contract and tort claims.

    See Diamond Woodworks, Inc. v. Argonaut Ins. Co. (2003) 109 Cal. App. 4th 1020 & Waffer

    International Corp v. Khorsandi (1999) 69 Cal. App 4th 1261, 1280 (rejecting argument that

    pursuing a contract claim barred plaintiff from pursuing a tort claim).

           Conceptually, in cases of promissory fraud the promise made without an intent to perform

    constitutes the "false representation" - the first element of the cause of action for deceit. The

    necessary elements were properly pleaded here: Defendants impliedly promised to pay back the

    loan from corporate transactions since, they represented, it was purportedly a loan to Hestia and,

    from the circumstances, including their continued falsehoods about repayment and a fictitious

    underlying transaction, never intended to do.

           Since both contract and tort claims may be pursued in the same case where a given set of

   facts entitles a plaintiff to recover on a tort theory and the same set of facts entitles him to recover

   on a contract theory, recovery cannot be had twice simply because the facts support recovery on

   either theory. Shell v. Schmidt (1954) 126 Cal. App. 2d 279,292. Thus, while it is true that the

    Plaintiff may eventually face an election of remedies, under California law that election cannot be

   compelled prior to judgment. Denevi v. LGCC (2004) 121 Cal. App. 4th 1211, 1221; Roam v. Koop

   (1974) 41 Cal. App. 3d 1035, 1039. So, while Abbas cannot, of course, obtain a double recovery

   by alleging both tort and fraud claims, there is no prohibition against his simultaneous pursuit of

   both legal theories ofrecovery. Defendants' contention to the contrary is misplaced.




                                                      lI
Case 1:18-cv-05151-ENV-RER Document 17 Filed 02/21/19 Page 12 of 21 PageID #: 103




             Additionally, despite Defendants' contention, promissory fraud is not barred in

    California under the "economic loss" doctrine. Curiously, Defendants do not cite the primary

    case of Robinson Helicopter Co. v. Dana Corp. (2004) 34 Cal. 4th 979, where the California

    Supreme Court held that the economic loss rule - where the plaintiff suffered only economic

    losses - did not bar separate claims in tort for fraud and intentional misrepresentation. 2 See

    also County of Santa Clara v. Atlantic Richfield Co. (2006) 137 Cal. App. 4th 292; United

    Guar. Mortg. Indemn Co. v. Countrywide Fin. Corp., 660 F. Supp.2d 1163 (C.D. Ca. 2009).

             In Robinson Helicopter the court held that a party can sue in tort if the tortious conduct is

    separate and apart from the breach itself. 34 Cal. 4th at 991. There, Dana's fraud consisted of

    supplying false certificates of conformance which deceived Robinson into accepting delivery.

    That fraud - supplying nonconforming parts - was separate from the mere breach of contract.

    Applying this distinction to the case at bar, the failure to repay the loan or honor the Guaranty is

    breach of contract, but the fraudulent or tortious act is distinct from mere contract performance

    or nonpayment. The tortious act was the fraud inducing the contract (either the first Note or the

    Amended Note). The completely false statements constitute fraud under California law (Cal

    Civil Code §§ 1709-1710).3 Under this statute, there is a legal duty imposed on everyone not to




    2
     That Defendants presumably know about Robinson Helicopter is demonstrated by their statement, at
    page 5, that "California's economic loss rule also prevents the law of contract and the law of tort from
    dissolving into one another in this manner" for which they cited to a case which took most of this famous
    quoted passage from the decision in Robinson Helicopter. See Robinson Helicopter, 34 Cal. 4th at 988.
    3
     "A deceit, within the meaning of the last section, is either:!. The suggestion, as a fact, of that which is
    not true, by one who does not believe it to be true; 2. The assertion, as a fact, of that which is not true, by
    one who has no reasonable ground for believing it to be true; 3. The suppression of a fact, by one who is
    bound to disclose it, or who gives information of other facts which are likely to mislead for want of
    communication of that fact; or, 4. A promise, made without any intention ofperforming it (emphasis
    added)." Cal Civ Code section 1710.
     "One who willfully deceives another with intent to induce him to alter his position to his injury or risk, is
    liable for any damage which he thereby suffers." Cal Civ Code § 1709.

                                                          12
Case 1:18-cv-05151-ENV-RER Document 17 Filed 02/21/19 Page 13 of 21 PageID #: 104




    deceive another. One who deceives another with intent to induce him to alter his position is

    liable for any damage.

            Thus, Defendant(s) were under a legal duty not to mislead or deceive Abbas with false

    statements about the proposed loan. That duty exists under the Civil Code independent of the

    duties imposed by this contract. Thus, Defendants (or, at a minimum, Sley) were under a legal

    duty to not deceive Abbas about the nature of the loan, the identity of the borrower or the use to

    which the borrowed funds would be put.

            Under Robinson Helicopter, 34 Cal. 4th at 990, because the duty to not deceive another is

    a duty that exists outside of the contract, the tort claim is based upon a duty independent of the

    contract and is not barred by the economic loss rule. The instant Amended Complaint alleges

    both intentional conduct and an intent to deceive or harm the plaintiff. As the Court in Robinson

    Helicopter stated (quoting another California decision) "when one party commits a fraud during

    the contract formation or performance, the injured party may recover in contract and tort."

    Id. Both situations exist in the case at bar. While the nature of the fraud alleged in Robinson

    Helicopter is different, the concepts are the same.

            Importantly, Abbas is not attempting to transform a "straightforward" breach into a tort-

    the evil sought to be prevented by the economic loss rule. The breach of contract itself is not

    evidence of fraudulent intent, but absent the fraud, there would clearly have been no

    contract. Fraudulent inducement has always been a tort (as evidenced by the Civil Code sections




    See also Cal Civ Code section 1572: "Actual fraud, within the meaning of this chapter, consists in any of
    the following acts, committed by a party to the contract, or with his connivance, with intent to deceive
    another party thereto, or to induce him to enter into the contract: 1. The suggestion, as a fact, of that
    which is not true, by one who does not believe it to be true; 2. The positive assertion, in a manner not
    warranted by the information of the person making it, of that which is not true, though he believes it to be
    true; 3. The suppression of that which is true, by one having knowledge or beliefofthe fact; 4. A
    promise made without any intention of performing it; or, 5. Any other act fitted to deceive.

                                                         13




                                                                        -
Case 1:18-cv-05151-ENV-RER Document 17 Filed 02/21/19 Page 14 of 21 PageID #: 105




    discussed above), and intentionally deceiving another is and always has been a tort separate and

    distinct from contract. There must be something more than the mere breach or, as the court later

    said in Stop Loss Ins. Brokers, Inc. v. Brown & Toland Medical Group, 143 Cal. App. 4th 1036, a

    person may not recover in tort for the breach of duties that merely restate contractual

    obligations. Id. at 1041. Thus, there is a clear distinction in this case between the false

    statements that constitute the fraud and the contractual obligation to repay the loan.

           In contrast, that Sley successfully deceived Abbas and obtained a contract does not (and

    should not) immunize his tortious behavior- in fact, it establishes the elements of the tort such

    as Abbas's reliance on the deceit/false statements and his damages.

        B. Quasi-contract/quantum meruit
           Defendants claim that a quasi-contract claim is precluded because "Plaintiff expressly

    alleges and sues on an express contract between the parties .... " Defs. Memo at p. I. This is

    misleading. In his Count I, Abbas has sued Hestia for breach of the Amended Note which Hestia

    alone was obligated on by its express terms, and in his Count III he has sued Sley for breach of the

    Guaranty he executed covering the Hestia loan.

           Count II - quasi-contract/quantum meruit - alleges that both Defendants "enticed and

    fraudulently induced Abbas into making the $1,000,000 loan through false and misleading

    representations regarding the identity of the borrower, the commercial use of the loan proceeds

    and the Defendants' repayment of the loan," and were unjustly enriched, creating a quasi-

    contractual obligation which they breached "by refusing to repay to Abbas the principal amount

    of the loan and refusing to pay interest accrued thereon during the Defendants' use of the loan

    proceeds." Amended Complaint at pars. 46-48.          Contrary to the implication of Defendants'

    statement, above, there was no one express contract to which Hestia and Sley were parties along




                                                     14
Case 1:18-cv-05151-ENV-RER Document 17 Filed 02/21/19 Page 15 of 21 PageID #: 106




    with Abbas. This is key because, at a minimum, the quasi-contract/quantum meruit claim against

    Sley on the Amended Note, and against Hestia on the Guaranty, must survive.

           The Amended Note is an express contract only between Abbas and Hestia; the Guaranty

    is an express contract only between Abbas and Sley. It is clear that a quasi-contract/quantum

    meruit claim on the Amended Note is viable against Sley since he benefited from the loan

    directly and restitution may be awarded to Abbas in lieu of breach of contract damages as a matter

    of equity especially when Sley procured the loan purportedly made to Hestia by fraud. The same

    is true as against Hestia on the Guaranty, where Hestia was a clear tortfeasor in procuring the

    loan and guaranty.

           Under California law, where a defendant obtains a benefit by fraud, duress or conversion

    or similar conduct, Plaintiff may choose to seek restitution on a quasi-contract theory. In such

    case, the law will imply a contract (or rather a quasi-contract) without regard to the parties' intent

    in order to avoid unjust enrichment by Defendant. McBride v. Boughton (2004) 123 Cal. App. 4th

    379,388.

           Quasi-contracts are not based upon the parties' intentions, nor are they promises; they are

    obligations created by law for reasons of justice. Quasi-contract recovery is based upon a benefit

    accepted or derived for which the law implies an obligation to pay. Weitzenkorn v. Lesser (1953)

    40 Cal. 2d 778, 794. While a quasi-contract claim cannot survive once an express contract is

    proven, it appears in this case that Defendants may attempt to allege that the contracts at issue are

    not valid or enforceable. When the pleader is in doubt about what can be established by the

    evidence, he or she may plead in the alternative. Mendoza v. Continental Sales Co. (2006) 140

    Cal. App. 4th 1395, 1402.




                                                      15
Case 1:18-cv-05151-ENV-RER Document 17 Filed 02/21/19 Page 16 of 21 PageID #: 107




           This very issue was decided in Newport Harbor Ventures LLC (2016) 6 Cal. App. 5th 1207,

    where the Court held that the Plaintiff may plead in the alternative a claim for breach of contract

    and quantum meruit, but could not recover under both theories. Id. at 1223-24; see also, Fagan v.

    U. S. Carpet Installation, Inc., 770 F. Supp. 2d 490, 496 (E.D.N.Y. 2011) (pleading in the

    alternative does not require pleader to identify allegations as alternative theories and alternative

    statements are sufficient under FRCP Rule 8(d)). In this way, should the Defendants' possible

    challenge to the validity of the contract(s) prevail, Plaintiff would remain free to pursue his quasi-

    contract theory.

           Defendants contend that because Plaintiff has alleged the existence of an enforceable

    agreement he therefore cannot plead quasi-contract/quantum meruit (while simultaneously

    admitting that a plaintiff can indeed "theoretically" plead quasi-contract/quantum meruit).

    Defs. Memo at 3-4. In this case they contend that Plaintiff did "not plead in the alternative or

    otherwise disavow the express contracts for purposes of the claim." Defs. Memo at p. 4.

           Defendants cite the case of Pro Value Properties, Inc. v. Quality Loan Service Corp. (2009)

    170 Cal. App. 4th 579 as their central authority for the proposition that quasi-contract and quantum

    meruit claims are "inapplicable [where a plaintiff] alleges the parties entered into express

    contracts." Defs. Memo at p. 3. This quote cannot be found in that case decision, however.

           Defendants fail to note that their second cited quote, i.e., "[w]hen there is an express

    agreement, there is no need to imply a contract-i.e., quasi-contract," (which is found in Pro

    Valuee at pages 586-87), was taken from the concurring opinion in Pro Value - the majority

    opinion did not even address this issue. The quote is therefore of little or no precedential value.

    Most importantly, Defendants also fail to point out that the concurring Justice cited as authority

    for this quote the case of McBride v. Boughton (2004) 123 Cal. App. 4th 379, which Defendants



                                                      16
Case 1:18-cv-05151-ENV-RER Document 17 Filed 02/21/19 Page 17 of 21 PageID #: 108




    failed to cite at all in their Memorandum. In McBride the Court stated, at page 388, that "restitution

    may be awarded in lieu of breach of contract damages when the parties had an express contract,

    but it was procured by fraud or is unenforceable or ineffective for some reason (emphasis

    added)." Defendants never mention this emphasized part of the quote, which is diametrically

    opposed to Defendants' argument that Plaintiff cannot maintain his quasi-contract claim.

            The only other case cited by Defendants for their incorrect proposition is Durell v. Sharp

    Healthcare (20 I 0), 183 Cal. App. 4th 1350, which at page I 370 sets forth the identical quote from

    the omitted case of McBride. Id. it appears that Defendants have cited incomplete statements

    taken from an omitted case which found its way into a concurring opinion with little or no

    precedential value.

            Defendants finally concede, in the last paragraph of their Point I (Defs. Memo at p. 4),

    that a plaintiff can "theoretically" indeed plead quasi-contract/quantum meruit in the

    alternative to an express contract. As discussed above, the Court in McBride, however, held

    that this is not merely theoretical. Moreover, that Defendants argue that Plaintiff did not

    plead in the alternative an express contract (Count I) and quasi-contract/quantum meruit

    (Count II) is disingenuous because (I) all counts in a pleading are considered pleaded

    alternatively (FRCP Rule 8); and (2) in his letter to the Court opposing Defendants' request

    for permission to make this motion, Plaintiff expressly stated "based on pre-complaint

    communications Defendants may attempt top contend that the express contracts are invalid." 4




    4
      Plaintiff withdrew originally pleaded Count III and has re-pleaded the claim as an alternative claim for
    an implied or quasi-contract. The repleaded claim is important because, based on pre-complaint
    communications Defendants may attempt to contend that the express contracts are invalid. While
    Plaintiff vigorously disputes that contention, he wishes to plead a quasi-contract claim in the alternative in
    the unlikely event Defendants succeed in challenging the validity of the express contracts. Alternative
    pleadings are authorized by Rule 8(d)(2) of the Federal Rules of Civil Procedure. Moreover, in the event
    that the Court grants the motion to the extent that it dismisses Count II sounding in implied or quasi-

                                                          17
Case 1:18-cv-05151-ENV-RER Document 17 Filed 02/21/19 Page 18 of 21 PageID #: 109




            Plaintiff has clearly pleaded existing and enforceable express contracts, and it is

    patently absurd for Defendants to argue that for Count II to be sufficiently pleaded Plaintiff

    must disavow what he considers express, enforceable contracts. Indeed, it is only in the

    event that in their eventual Answer the Defendants "disavow the express contracts" (as

    anticipated) that the quasi-contract/quantum meruit count is necessary.


                                          POINT II:
                             FRAUD IN THE INDUCEMENT HAS BEEN
                           ADEQUATELY AND SUFFICIENTLY PLEADED


            Fraud in the inducement occurs when the promisor knows what he is signing but his

    consent is induced by fraud, mutual assent is present and a contract is formed, which, by reason of

    the fraud, is voidable. Rosenthal v. Great Western Financial Securities Corp. (1996) 14 Cal. 4th

    394,415.

            Here, Abbas was induced to enter into the promissory note by Defendants' explicit false

    statements that the funds were to be used for a pending, profitable corporate transaction by Hestia.

    Moreover, the very proffer to Abbas by Defendants of the original note and the Amended Note

    identifying Hestia as the named borrower is incontestable evidence that that Defendants, jointly

    and severally, misrepresented who the borrower was and the source of the funds purportedly to be

    used for repayment, since Sley's emails show that Defendants intended that Sley was to use and

    did use the funds for his purely personal wedding expenses, and not for Hestia corporate business. 5




    contract based upon Defendants' claim that Plaintiff pleaded an enforceable contract, then in that event,
    (1) Defendants should be precluded from pleading that the contract is unenforceable, or (2) Plaintiff
    should be permitted to reinstate his Count II sounding in implied or quasi-contract, and that is hereby
    respectfully requested.
    5
     Paragraph 37 of the Amended Complaint states: "After the default by Hestia and Sley under the
    Amended Note and Guaranty, Abbas discovered a May text message from Sley to Abbas' colleague, that

                                                         18
Case 1:18-cv-05151-ENV-RER Document 17 Filed 02/21/19 Page 19 of 21 PageID #: 110




    Plaintiff would never have loaned money to Defendants in order to finance Sley's wedding and

    honeymoon, which Defendants implicitly acknowledged through their scheme to obscure the true

    purpose of the funds. The entire premise used to induce Abbas to make the loan was a fabrication.

    The requisite elements - a false statement, scienter, an intent to defraud, reliance and damages -

    are all present in the Complaint, and the numerous Sley emails are as specific as can be possible.


                                         POINT III
                               CIVIL CONSPIRACY TO COMMIT
                           FRAUD HAS BEEN SUFFICIENTLY PLEADED


             The elements of civil conspiracy are (I) the formation and operation of the conspiracy;

    (2) wrongful conduct in furtherance of the conspiracy and (3) damages from the wrongful conduct.

    Contreras v. Dowling (2016) 5 Cal. App. 4th 394, 416.

            It is correct that California does not allow civil conspiracy as a "stand alone" or

    independent tort, but Defendants incorrectly state that civil conspiracy is not a "separate cause of

    action." Defs. Memo at p. 9. The seminal case in this area is Applied Equipment Corp. v. Litton

    Saudi Arabia Ltd (1994) 7 Cal. 4th 503, which held that the liability arising from conspiracy

    presupposes that the co-conspirator is legally capable of committing the tort, i.e., that he or she

    owes a duty to the plaintiff. Id. at 511. Before one can be liable for civil conspiracy, he must be

    capable of being individually liable for the underlying wrong as a matter of substantive tort law.

    He must owe a legal duty of care to the plaintiff. Chavers v. Gatke Corp. (2003) 107 Cal. App.4th

    606, 611-12.




    Sley stated that, with respect to the loan of$1,000,000, 'I need it in JPM to pay f ___ ing wedding
    vendors ASAP."'

                                                       I9
Case 1:18-cv-05151-ENV-RER Document 17 Filed 02/21/19 Page 20 of 21 PageID #: 111




           Thus, as long as both Defendants are capable of being individually liable for the tort alleged

    - fraud - a civil conspiracy for that tort may be asserted. As set forth in Point IV below, California

    law has long held that an individual who is not acting on a corporate entity's behalf can conspire

    with the corporation in furtherance of his or her individual advantage, thus, the civil conspiracy

    tort may be asserted.


                                   POINT IV
          A CORPORA TIO N'S EMPLOYEE OR AGENT CAN CONSPIRE WITH THE
            CORPORATION WHILE ACTING FOR HIS PERSONAL ADVANTAGE


           Defendants also assert, purporting to pull a verbatim quote from the case Zumbrun v. Univ.

    ofS. Cal. (1972) 25 Cal. App 3d l, that "[a]gents or employees ofa corporation cannot conspire

    with the corporation while acting in their official capacities on behalf of the corporation." Defs.

    Memo at p. I 0. However, quite shockingly, Defendants truncated that quote in their brief, thereby

    omitting (without so noting to the Court) the final words of the quoted sentence which goes on to

    say "rather than as individuals acting for their individual advantage." This silent omission entirely

    changes the meaning of the sentence and the proposition oflaw.

           For the Court's convenience, the fall and correct quote from Zumbrun is: "agents or

    employees of a corporation cannot conspire with the corporation while acting in their official

    capacities on behalf of the corporation rather than as individuals acting for their individual

    advantage (emphasis added)."

           The words omitted by Defendants - if added back into the quote to make it accurate -

    unsurprisingly negates Defendants' argument, since in the instant case it is explicitly alleged that

    Hestia, and Sley, while an officer and shareholder of Hestia, falsely and fraudulently obtained the

    loan funds not to benefit Hestia but as an individual acting for his own advantage, i.e., to pay for

    his wedding and honeymoon. Despite their false and fraudulent statements made to induce Plaintiff

                                                     20
Case 1:18-cv-05151-ENV-RER Document 17 Filed 02/21/19 Page 21 of 21 PageID #: 112




    to loan the funds, Defendants clearly did not act on behalf of the corporation, or use the funds for

    the corporation's benefit. Even today, Defendants do not set forth the alleged corporate purposes

    for which the funds were used. Since Defendants were acting to advance Sley's purely personal,

    private interests, Sley can be liable for conspiring with the corporation to commit this fraud.

           Defendants similarly take inappropriate liberties with the case of Black v. Bank of Am.

    N. T & S.A. (1994) 30 Cal. App. 4th I, 6, claiming that it stands for the proposition that

    "California courts have also explained that a corporation is a legal fiction that can only act

    through its employees and agents, and employees and agents cannot conspire with their

    corporation." Defs. Memo at p. I 0. However, the Black Court actually stated that "It has long

    been the rule in California that"[] [a]gents and employees ofa corporation cannot conspire with

    their corporate principal or employer where they act in their official capacities on behalf of

    the corporation and not as individuals for their individual advantage (emphasis added)."


                                             CONCLUSION


           For the reasons set forth above, Defendants' motion must be denied in its entirety,

    together with any other relief as may be just and proper.

    Date: February 11, 2019
          New York, New York

                                                          FISHERBROYLES LLP

                                                          By: s/ Richard B. Cohen

                                                          Richard B. Cohen
                                                          Christina Bost Seaton
                                                          (212) 247-6122
                                                          (203) 887-4665
                                                          Richard.Cohen@FisherBroyles.com
                                                          Christina.BostSeaton@FisherBroyles.com



                                                     21
